Case: 12-14611   Date Filed: 08/19/2015   Page: 1 of 3


                                                                 [PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-14611
                     ________________________

                 D.C. Docket No. 2:08-cv-00655-AKK

CSX TRANSPORTATION, INC.,

                                        Plaintiff - Appellant,


versus

ALABAMA DEPARTMENT OF REVENUE,
COMMISSIONER, ALABAMA DEPARTMENT OF REVENUE,

                                       Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Alabama
                     ________________________

                           (August 19, 2015)

                   ON REMAND FROM THE
               UNITED STATES SUPREME COURT
                Case: 12-14611       Date Filed: 08/19/2015      Page: 2 of 3


Before WILSON and COX, Circuit Judges, and BOWEN, * District Judge.

PER CURIAM:

       This court previously determined the State of Alabama failed to sufficiently

justify its decision to impose certain taxes on rail carriers, including CSX

Transportation, Inc., when motor carriers and water carriers (both railroad

competitors) are not subject to the same. See CSX Transportation, Inc. v. Alabama

Department of Revenue, 720 F.3d 863 (11th Cir. 2013). The Supreme Court

reversed and remanded, concluding that we should reconsider whether the State

has offered sufficient justification—through the imposition of an alternative,

comparable tax or otherwise—for exempting railroad competitors from the sales

and use taxes the State imposes on railroads when they purchase or consume diesel

fuel. See CSX Transportation, Inc. v. Alabama Department of Revenue, 575 U.S.

___, 135 S. Ct. 1136, 1143–44 (2015) (stating that “an alternative, roughly

equivalent tax is one possible justification that renders a tax disparity

nondiscriminatory,” and, while the State “cannot offer a similar defense with

respect to its exemption for water carriers,” it offers other justifications that should

be considered on remand).

       In light of the Supreme Court’s decision and after the benefit of

supplemental briefing by the parties, we vacate our prior opinion, reported at 720

       *
        Honorable Dudley H. Bowen, Jr., United States District Judge for the Southern District
of Georgia, sitting by designation.
                                              2
              Case: 12-14611     Date Filed: 08/19/2015   Page: 3 of 3
F.3d 863 (11th Cir. 2013), vacate the judgment of the district court, and remand

this case to the district court for further proceedings consistent with the Supreme

Court’s opinion.

      VACATED and REMANDED.




                                          3